 

Exhibit 10.1

 

HOUSTON WIRE & CABLE COMPANY
2006 STOCK PLAN
(As Amended and Restated Effective March 1, 2015)

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS

 

A Restricted Stock Unit (“RSU”) Award (the “Award”) is hereby granted by Houston
Wire & Cable Company, a Delaware corporation (the “Company”), to the
non-employee Director named below (the “Grantee”), relating to the Common Stock
of the Company:

 

Director:
Date of Award:
Number of RSUs Subject to Award:

End of Vesting Period:

 

The Award shall be subject to the following terms and conditions and the
provisions of the Houston Wire & Cable Company 2006 Stock Plan, as amended and
restated effective March 1, 2015 (the “Plan”), a copy of which is attached
hereto and the terms of which are hereby incorporated by reference:

 

1.          Grant of RSUs. The Company hereby grants to the Grantee the Award of
RSUs. An RSU is the right, subject to the terms and conditions of the Plan and
this Agreement, to receive a distribution of a share of Common Stock for each
RSU as described in Section 6 of this Agreement.

 

2.          Acceptance by Grantee. The receipt of the Award is conditioned upon
its acceptance by the Grantee in the space provided therefor at the end of this
Agreement and the return of an executed copy of this Agreement to the Secretary
of the Company no later than _______________. If the Grantee shall fail to
return this executed Agreement by the due date, the Grantee’s Award shall be
forfeited to the Company.

 

3.          RSU Account. The Company shall maintain an account (“RSU Account”)
on its books in the name of the Grantee which shall reflect the number of RSUs
awarded to the Grantee and any dividend equivalents paid to the Grantee as
described in Section 4.

 

4.          Dividend Equivalents. Upon the payment of any dividends on Common
Stock occurring during the period beginning on the date of the Award and ending
on the date the RSUs are settled in Common Stock and distributed to the Grantee
as described in Section 6 (or if earlier, the date the RSUs are forfeited), the
Company shall credit the Grantee’s RSU Account with an amount equal in value to
the dividends that the Grantee would have received had the Grantee been the
actual owner of the number of shares of Common Stock represented by the RSUs in
the Grantee’s RSU Account on that date. Such amounts shall be paid to the
Grantee in cash at the time and to the extent the RSU Account is distributed to
the Grantee. Any dividend equivalents relating to RSUs that are forfeited shall
also be forfeited.

 

 

 

 

5.          Vesting.

 

(a)          Except as described in (b) and (c) below, the Grantee shall become
vested in his Award on the date of the Company’s ____ Annual Meeting of
Stockholders if he remains in continuous service on the Board until such date.

 

(b)          If the Grantee’s service on the Board terminates prior to the date
of the Company’s ____ Annual Meeting of Stockholders due to death or disability,
the Award shall become vested on the date of such death or disability. For this
purpose “disability” means (as determined by the Committee in its sole
discretion) the inability of the Grantee to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which is expected to result in death or disability or which has lasted or can be
expected to last for a continuous period of not less than 12 months.

 

(c)          The Award shall be forfeited to the Company upon the Grantee’s
termination of service on the Board for any reason other than the Grantee’s
death or disability (as described in Section 3(b) above) that occurs prior to
the date the RSUs vest as provided in Section 3(a) above.

 

6.          Settlement of Award. Within 30 days following the date of the
Grantee’s termination of service on the Board, the Company shall distribute to
him, or his personal representative, beneficiary or estate, as applicable, (a) a
number of shares of Common Stock equal to the number of vested RSUs subject to
the Award and held in his RSU Account, and (b) a cash payment equal to the
dividend equivalents credited to his RSU Account attributable to such vested
RSUs.

 

7.          Change in Control. Notwithstanding the foregoing provisions of the
Agreement:

 

(a)          Upon a Change in Control of the Company where the Award is not
assumed or continued, (i) the Grantee shall become vested in any then unvested
Award and (ii) the Company shall immediately distribute to the Grantee his RSU
Account as described in Section 6(a) and (b); provided, however, that if the
Change in Control does not constitute a “change in control” as described in
Treas. Reg. §1.409A-3(i)(5), then distribution of the RSU Account shall be
deferred until the date of the Grantee’s termination of service on the Board.

 

(b)          If any Award is assumed or continued after a Change in Control of
the Company, the vesting provisions of Section 5 shall continue in effect,
provided that if the Grantee’s service on the Board terminates on or after the
Change in Control, (i) the Grantee shall become vested in any then unvested
Award and (ii) the Company shall immediately distribute to the Grantee his RSU
Account as described in Section 6(a) and (b).

 

8.          Rights as Stockholder. The Grantee shall not be entitled to any of
the rights of a stockholder of the Company with respect to the Award, including
the right to vote and to receive dividends and other distributions, until and to
the extent the Award is settled in shares of Common Stock.

 

2

 

 

9.          Award Not Transferable. The Award may not be transferred other than
by will or the applicable laws of descent or distribution or pursuant to a
qualified domestic relations order. The Award shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Award, other than in
accordance with its terms, shall be void and of no effect.

 

10.         Share Delivery. Delivery of the shares of Common Stock subject to
the Award will be by book-entry credit to an account in the Grantee’s name
established by the Company with the Company’s transfer agent; provided that the
Company shall, upon written request from the Grantee (or his estate or personal
representative, as the case may be), issue certificates in the name of the
Grantee (or his estate or personal representative) representing such Award
shares.

 

11.         Administration. The Award shall be administered in accordance with
such regulations as the Committee shall from time to time adopt.

 

12.         Plan Governs. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the Plan’s terms shall govern. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.

 

13.         Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

 

IN WITNESS WHEREOF, this Agreement is executed by the Company this __th day of
________, _____, effective as of the ___day of ________, _____.

 

  HOUSTON WIRE & CABLE COMPANY         By:  

 

AGREED AND ACCEPTED:

 

I acknowledge receipt of the Houston Wire & Cable Company 2006 Stock Plan, as
amended and restated effective March 1, 2015 (the “Plan”) and hereby accept this
Restricted Stock Unit Award subject to all the terms and conditions thereof. I
agree to accept as binding, conclusive and final all decisions and
interpretations of the Committee regarding any questions arising under the Plan
or this Award Agreement.

 

GRANTEE

 

Print Name:           Signature:           Date:    

 

3

 

